Citation Nr: 1620939	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for left wrist triangular fibrocartilage complex (TFCC) tear, status post surgery.

3.  Entitlement to an initial compensable rating for left (ambidextrous/dominant) elbow degenerative arthritis with limitation of flexion prior to October 2, 2015.

4.  Entitlement to an initial rating greater than 10 percent for left (ambidextrous/dominant) elbow degenerative arthritis with limitation of flexion since October 2, 2015.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1999 to June 2010.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.

In May 2015, the Board issued a decision denying service connection for right and left knee disabilities as well as the claims for increased initial ratings for GERD and left ear hearing loss.  

The Board also remanded the claims for service connection for left ring finger and left shoulder disabilities, as well as the claims for increased initial ratings for left wrist, lumbosacral spine, and left elbow disabilities.

In a subsequent February 2016 rating decision, the RO granted service connection for trigger finger of the left ring finger and a left shoulder condition, representing full grants of these matters previously on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Accordingly, they are no longer before the Board.

The RO also recharacterized the Veteran's service-connected left elbow strain as left (ambidextrous/dominant) elbow degenerative arthritis with limitation of flexion and assigned a 10 percent rating for the disability, effective October 2, 2015.  As higher ratings for the disability are available prior to and from this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The remaining claims have since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain has been manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA.

2.  The Veteran's left wrist TFCC tear, status post surgery, has been manifested by pain and limitation of motion with 4/5 weakness and decreased mobility and manual dexterity; there is no evidence of ankylosis.

3.  Prior to and from October 2, 2015, the Veteran's left (ambidextrous /dominant) elbow degenerative arthritis with limitation of flexion has been manifested by pain, limitation of motion and 4/5 weakness; flexion of the forearm limited to 90 degrees or less has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for left wrist TFCC tear, status post surgery, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5215 (2015).

3.  The criteria for an initial 10 percent rating for left (ambidextrous /dominant) elbow degenerative arthritis with limitation of flexion, prior to October 2, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5206 (2015).

4.  The criteria for a rating in excess of 10 percent rating for left (ambidextrous/ dominant) elbow degenerative arthritis with limitation of flexion, from October 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records.  No other relevant private or VA treatment has been identified.

The Veteran was also afforded various examinations as to the disabilities on appeal, including updated examinations in October 2015, pursuant to the Board's remand instructions.  The October 2015 examination was based on review of the Veteran's symptoms and complaints and discussed his disabilities in relation to the pertinent rating criteria.  Notably, the examiner was unable to determine the extent of functional impairment on use as the Veteran did not have a flare of disability, and there was no lay or medical data in the record to allow the examiner to address this issue.  Notably, the Veteran has not submitted, or authorized VA to obtain, any additional records.  Thus, the examiner rendered this assessment based upon all procurable data.  As such, the Board finds that the October 2015 VA examination report is adequate for rating purposes.  The Board further observes that there is no lay or medical evidence since October 2015 to suggest a material increased severity of symptoms to warrant additional examination.  Moreover, the October 2015 examinations are compliant with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran's left elbow disability has been awarded a staged rating, and thus the Board will address the propriety of the rating at each stage.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as are the Veteran's disabilities, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A.  Lumbosacral Strain

The Veteran's lumbosacral strain is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends that he is entitled to an increased rating for this disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Service treatment records include a November 2009 report noting abnormal range of motion of the thoracolumbar spine with pain on range of motion, tenderness on palpation of the right paraspinal muscles and a diagnosis of lumbar spondylosis.

A February 2010 report from the Dr. C. of the Brigham and Women's Hospital Spine Center indicates that the Veteran complained of persistent low back pain that he described as dull, aching, and stabbing centered in the right side of the low back without radiation.  There was no numbness, tingling, or radiating pain down the legs and there was no description of weakness in the legs or trouble with urination or bowel movements.  The pain ranged and was very intermittent, ranging from a pain level of 0 to 10 on a scale to 10.  He did have a few days where he did not have pain and was able to run 5 kilometers.  He had a magnetic resonance imaging (MRI) scan, which demonstrated some right-sided neural foraminal impingement of minor extent.  On examination, gait was normal without significant antalgia.  Range of motion was within normal limits and only very slightly limited by discomfort.  Sensation was symmetric in the lower extremities and reflexes were within normal limits.  

Dr. C. commented that the Veteran's facet arthropathy was consistent with his symptoms of back pain.  He recommended further maximization of nonsurgical intervention.  

A December 2010 VA examination report noted the Veteran's report that he developed low back pain in service and that it had progressively worsened over the year.  His current treatment included stretching, and he had undergone physical therapy during service.  The examiner indicated that the examination was not for intervertebral disc syndrome.  The Veteran described flare-ups of back pain and stiffness precipitated by moving, long travel, and exercise.  Pain was relieved with rest and stretching.  The severe episodes of pain occurred weekly and lasted 1 to 2 days at a time.  He limited all physical activities during these times.  

On physical examination, gait was normal.  There was no evidence of ankylosis.  A straight leg raise test was negative.  There was no fracture of one or more vertebral bodings.  Range of motion testing revealed forward flexion to 90 degrees and extension to 42 degrees with pain on motion from 0-80 degrees flexion and extension to 38 degrees.  Neurologic examination of the lower extremities revealed normal findings.  Muscle tone was normal and there was no indication of muscle atrophy.  X-ray of the lumbar spine revealed no abnormalities.  

The examiner diagnosed strain of the lumbar spine.  The disability affected usual occupation and daily activities in that back pain and weakness or fatigue occurred during travel, sitting, or driving.  The Veteran reported that he was employed full time as a director of international program for the Department of Defense.  He had missed approximately 2 weeks of work due to various physical conditions, including his left wrist, low back, and bilateral knees.  

In his April 2012 notice of disagreement, the Veteran reported that his back hurt every day and was particularly painful.  He had to stretch and perform certain exercises daily to improve his condition.  He found lifting extremely painful and debilitating.  He indicated that the disability had become worse each year.  

On VA examination in April 2013, the Veteran reported continued daily low back pain, especially first thing in the morning and late at night.  He stretched daily and took Motrin.  He described the pain as a "headache in [his] back."  He endorsed occasional sharp pain with any heavy lifting or prolonged sitting.  He denied flare-ups of pain.  

Range of motion testing revealed forward flexion to 90 degrees or greater with no objective evidence of painful motion.  Extension was to 20 degrees with pain at the endpoint of range of motion.  Right and left lateral flexion were each to 20 degrees with pain at the endpoint of range of motion.  Right and left lateral rotation were each to 30 degrees, also with pain at the endpoint.  The Veteran was able to perform repetitive-use testing, and there was no additional loss of range of motion on repetition.  Additional functional loss or impairment after repetitive use included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran did not have pain on palpation or localized tenderness, and there was no guarding or muscle spasm of the thoracolumbar spine.  

Neurologically, muscle, reflex and sensory examinations of the lower extremities were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other associated neurologic abnormalities present.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use an assistive device.  An x-ray documented arthritis but no vertebral fracture.

The examiner diagnosed degenerative joint disease.  He indicated that the disability did not impact the Veteran's ability to work.  

In an August 2013 written statement, the Veteran endorsed severe, daily low back pain.  He noted that, despite proactive stretching and exercise, his pain was at times so debilitating that it affected all physical activity.  He noted that the pain had become worse each year.

On VA examination in October 2015, the Veteran reported that he had not undergone any new physical therapy, surgery, or injections since the last examination.  He had tried yoga, which did help.  He reported pain with overuse, but denied any radiation.  He described episodes of pain that occurred whenever he moved the wrong way, which took his breath away and he was not able to move.  He took Motrin for his pain and used ice and heat as needed.  There were no reported flare-ups, functional loss, or functional impairment of the thoracolumbar spine.

Objectively, range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, and right and left lateral flexion and rotation each to 20 degrees.  The examiner indicated that pain was noted on examination on forward flexion and extension, but did not result in or cause functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive testing and there was no additional loss of function or range of motion after three repetitions.  The examiner was unable to comment on whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, as there was no data.  The Veteran did not have guarding or muscle spasm of the back.  Additional factors contributing to disability included disturbance of locomotion, interference with sitting, and interference with standing.

Muscle strength testing yielded normal results for both lower extremities, and the Veteran did not have muscle atrophy.  Reflex and sensory examinations of the lower extremities also yielded normal findings, and a straight leg raising test was negative bilaterally.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or any other related neurologic abnormalities or findings.  The Veteran did not use an assistive device.  The examiner expressed that the disability did not impact the Veteran's ability to work.   

In various written statements, the Veteran's friends J.P., K.L., and S.F. wrote that they had observed the Veteran's struggles with back pain and how it interfered with his ability to sleep, perform daily activities and chores, and exercise.

In this case, the Veteran's lumbar strain is rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with forward flexion of the thoracolumbar spine less 85 degrees but greater than 60 degrees, or combined range of motion of the thoracolumbar spine less than 235 degrees but greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 60 degrees or less but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, or an abnormal gait or abnormal spinal contour due to muscle spasm, guarding, or localized tenderness have not been shown on formal examination or in the clinic setting.  The private examination description of normal range of motion only very slightly limited by discomfort is non-specific and, in the Board's opinion, does not describe the type of limitation of motion necessary for a 20 percent rating.  Additionally, neither the Veteran nor his witnesses describe limitation of motion in terms of specific degrees, or features of disability consistent with the criteria for a 20 percent rating.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiners specifically found that repetition on the range of motion three times did not cause additional limitation of motion due to such symptoms.  While the examiners indicated that the Veteran could have increased pain and decreased range of motion on flare-up, there is nothing in the record to suggest that flexion of the lumbar spine would be the functional equivalent of flexion limited to 60 degrees.  Neither the Veteran nor his witnesses has described such limitation of motion.  Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  In this case, the Veteran has not complained of radiating pain or other neurologic abnormality, neurological examinations have yielded largely normal findings and radiculopathy has not been diagnosed.  In the absence of any diagnosed neurologic impairment, there is no basis to rate a condition.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, and in particularly whether a higher rating is warranted based upon incapacitating episodes of intervertebral disc disease.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that he has periods where he cannot perform certain functions due to back pain and that he has to rest until the pain subsides, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements, as well as those of his friends, regarding the severity of his low back symptoms.  Certainly, the Veteran, as lay person, the Veteran is competent to attest to physical symptoms that he experiences, and his witnesses are competent to describe observable symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, the descriptions of disability by the Veteran and his witnesses are credible and consistent with the evidentiary record.  However, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time as discussed above.  Overall, the Board finds the medical evidence to be far more probative of the degree of impairment noted in these lay statements as the examiners are trained to identify all symptomatology attributable to the low back disability and measure range of motion with a goniometer.  See 38 C.F.R. § 4.46 (The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").

In sum, the Board finds that the lay and medical evidence establishes that the Veteran's service-connected lumbosacral strain has been manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA.  As such, the criteria for a rating greater than 10 percent have not been met.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Left Wrist

The Veteran likewise contends that he is entitled to an increased initial rating for his left wrist disability.  

The Veteran's service-connected left wrist TFCC tear, status post surgery, is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under this code, a maximum 10 percent rating is warranted for dorsiflexion of the wrist to less than 15 degrees, or palmar flexion limited in line with the forearm.  

The Veteran's service treatment records reflect that he underwent left wrist arthroscopy with debridement and triangular fibrocartilage complex repair with an outside-inside technique laparoscopic done in April 2009.  Post-operative treatment records indicate that he underwent occupational therapy for the wrist to improve range of motion and strength.

Following service, on VA general medical examination in December 2010, the Veteran reported that he fell and sustained injury to the left wrist in service, requiring surgical repair.  He noted that flare-ups occurred depending on movement of the joint.   He endorsed general joint symptoms of pain, stiffness, and limited motion.  Precipitating factors included movement and cold or wet weather.

The examiner noted left wrist tenderness on active range of motion.  Range of motion testing revealed dorsiflexion to 65 degrees, palmar flexion to 75 degrees, radial deviation to 17 degrees, and ulnar deviation to 45 degrees.  There was additional limitation of motion after repetition due to pain, and dorsiflexion was to 60 degrees, palmar flexion was to 70 degrees, radial deviation was to 15 degrees, and ulnar deviation was to 40 degrees.  

X-ray of the left wrist revealed no bony abnormality.  The examiner diagnosed left wrist TFCC tear, status post surgery.  Effects on usual occupation and daily activities included decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength, and upper extremity pain with lifting and regular use.  The Veteran reported that he worked full-time and that he had missed approximately 2 weeks of work during the past year due to various physical conditions including the left wrist, low back, and knees.  

On the Veteran's April 2012 notice of disagreement, the Veteran wrote that his left wrist hurt regularly and that it still could not bend appropriately.  He also indicated that the wrist was weak when touched or moved in certain directions.  He expressed that it had been 3 years since the initial injury and surgery and the wrist had not healed appropriately.  

In an August 2013 statement, the Veteran reported that, despite surgical treatment and therapy, his wrist continued to hurt regularly and was painful when he rotated his wrist.  He noted that this impacted many daily functional movements such as opening containers, doors, cooking, lifting, and throwing.  

On VA examination in October 2015, the Veteran endorsed chronic left wrist pain and indicated that he was not able to open jars and door knobs.  He had undergone occupational therapy in the past.  The Veteran reported that he is ambidextrous.  He endorsed flare-ups with overuse.

Range of motion testing revealed palmar flexion to 60 degrees, dorsiflexion to 60 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  While pain was noted on examination, it did not result in or cause functional loss.  Moreover, while the Veteran was able to perform repetitive use testing, it did not result in additional loss of function or range of motion.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  She was unable to say whether weakness, pain, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-up without resort to speculation given that such circumstances did not occur on examination.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the ulnar bone.  There was also objective evidence of crepitus.  There was a reduction in muscle strength of left wrist flexion and extension (4/5 bilaterally).  There was no muscle atrophy.  No ankylosis was present.  X-ray revealed no abnormality of the left wrist.  

The examiner noted that the Veteran had undergone left wrist surgery in 2009, and while there was associated scarring, it was not painful or unstable and did not measure a total area greater than or equal to 39 square centimeters.

The examiner diagnosed chronic left wrist sprain, and indicated that the disability impacted the Veteran's ability to work in that it caused pain with overuse.  

In various written statements, the Veteran's friends J.P., K.L, S.F., and K.H. wrote that they had observed the Veteran's wrist difficulties, including swelling and pain, which prevented him from certain activities and lifting.  

The Board notes that Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this code.  Thus, the Veteran is already in receipt of the maximum rating available based upon limitation of motion of the wrist.

The Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202 -206.  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   As the Veteran's service-connected wrist TFCC tear, status post surgery, has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available. 

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214. 38 C.F.R. § 4.71a.  However, the evidence of record does not show ankylosis of the wrist.  Ankylosis is defined as the absence of movement.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining ankylosis as the "immobility and consolidation of a joint," (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)).  Neither the Veteran nor his witnesses have described such a feature of disability.  Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

Finally, the Board has considered any other applicable rating codes, but has found none.  The Veteran had surgical repair of fibrocartilage and no muscle injury has been identified.  Furthermore, while the Veteran does manifest slight (4/5) weakness with left wrist flexion and extension and has functional impairment involving decreased mobility and manual dexterity, the Board finds that a rating greater than 10 percent would not be warranted by analogy to a muscle injury under Diagnostic Code 5307 (criteria for Muscle Group VII involving the function of wrist flexion and fingers) or 5308 (criteria for Muscle Group VIII involving the function of wrist extension, fingers and thumb).  In this respect, his combined functional impairment which includes difficulty with opening containers, doors, cooking, lifting, throwing, etc. is no more than moderate in degree, and does not more nearly approximate "moderately severe" disability to warrant a higher 20 percent rating.  A separate rating from Diagnostic Code 5215 would not be warranted as the muscle criteria contemplate limitations due to pain and pain on use.  The Board further notes that, to the extent that the Veteran complains of problems with his left arm and hand, the Board observes that the Veteran has already been granted service connection for disabilities of the left shoulder, left elbow, and left hand right finger.  

Again, the Board has also considered the Veteran's and his friend's statements as to the severity of his left wrist symptoms.  However, these statements have been non-specific and fail to establish a greater degree of functional impairment than that contemplated by the currently assigned rating.  The Board finds the medical evidence to be far more probative of the degree of impairment than the lay statements.

C.  Left Elbow

The Veteran's service connected left (ambidextrous/dominant) elbow degenerative arthritis with limitation of flexion is rated as noncompensable and 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Given that the Veteran is reportedly left-hand dominant or ambidextrous, the major as opposed to minor, ratings apply.

Under Diagnostic Code 5206, a 10 percent rating is warranted for flexion of the forearm limited to 10 degrees, while a 20 percent rating is assigned for flexion limited to 90 degrees.  A 30 percent rating is warranted for forearm flexion limited to 70 degrees, while flexion limited to 55 and 45 degrees warrants 40 and 50 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Under Diagnostic Code 5207, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of extension to either 45 or 60 degrees.  For a higher, 20 percent disability evaluation, there must be limitation of forearm extension to 75 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Other applicable diagnostic codes are available for other impairment of the flail joint, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, and impairment of supination and pronation.  The Board observes that the Veteran has already be awarded a separate, 10 percent rating for impairment of supination under Diagnostic Code 5213, and this rating is not subject of the current appeal.

Service treatment records include a May 2010 treatment report noting complaint of left elbow pain.  Pain was elicited by extension of the elbow, but not on flexion, pronation or supination.  Neurologically, no elbow weakness was observed.  He was assessed with medial epicondylitis.  An x-ray of the left elbow also dated in May 2010 noted a 4-month history of left medial elbow pain, worse when applying direct pressure.  The x-ray revealed a fragmented enthesophyte at the triceps insertion on the olecranon process.  The soft tissues were unremarkable.  

On VA general medical examination in December 2010, the Veteran reported that he developed pain in his left elbow following his left wrist injury in service.  He noted that the condition had progressively worsened since its onset.  He endorsed symptoms of pain, stiffness, and limited motion.  Precipitating factors included movement, and cold or wet weather, alleviated by rest or stretching.  

A motor examination revealed active movement against full resistance for elbow flexion and extension.  The examiner diagnosed strain of the left elbow.  He noted that the disability caused problems with lifting and carrying, decreased strength of the upper extremity, and pain.  

In his April 2012 notice of disagreement, the Veteran reported that his left elbow hurt regularly and had worsened over time.  He noted that it hurt at time when it touched or rested on some object.  

On VA examination in April 2013, the Veteran reported that his left elbow was sore and tender with any pressure.  He also endorsed an occasional searing, shooting pain with some movements.  He noted that he was left handed during the examination, but indicated that he was ambidextrous at times.  He did not report flare-ups.

Range of motion testing revealed left elbow flexion to 145 degrees or greater with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  Upon repetition, range of motion remained unchanged.  Additional functional loss or impairment included weakened movement.  The examiner noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the elbow.  

Muscle strength testing revealed reduced strength (4/5) with left elbow flexion and extension.  He did not have ankylosis of elbow.  He did not have any other condition such as flail joint, joint fracture, or impairment of supination or pronation.  X-ray revealed degenerative arthritis.  

The examiner diagnosed degenerative joint disease, and noted that the disability impacted his ability to work in that it caused some weakness and pain with carrying heavy items.  

In an August 2013 written statement, the Veteran reported that he experienced progressive elbow pain.  He noted that his elbow pained in certain positions at rest and was exacerbated during lifting and arm rotating movements.  He indicated that the disability had progressively worsened.  

On VA examination in October 2015, the examiner noted that recent x-rays revealed a left elbow spur.  The Veteran endorsed pain when he applied pressure directly to his elbow.  The Veteran reported that he was ambidextrous.  He endorsed flare-ups of pain, during which he avoided use of the elbow.  He used ice and took Motrin during these episodes.  He did not report having any functional loss or functional impairment of the joint.  

Left elbow range of motion testing revealed flexion to 130 degrees, extension to 0 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  Pain was noted on examination with all range of motion, but the examiner indicated that it did not cause or result in functional loss.  Upon repetition, there was no additional functional loss or loss of range of motion.  The examiner commented that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-up, given that testing after use over time or during flare-up was not able to be accomplished on examination.  There was no evidence of pain with weight bearing.  There was pain and tenderness to palpation directly lateral and medial to the elbow.  Crepitus was also present.  

Muscle strength testing revealed normal findings with no reduced strength or muscle atrophy.  No ankylosis was present.  An x-ray of the elbow revealed an olecranon enthesophyte but no acute bony deformities.  

The examiner diagnosed degenerative arthritis, and indicated that the disability did not impact his ability to perform any type of occupational task.  

In various written statements, the Veteran's friends J.P., K.L, and S.F., wrote that they had observed the Veteran's problems with elbow pain, which prevented him from certain activities and lifting.  

Here, the aforementioned evidence reflects that the Veteran's left elbow disability has been manifested by consistent symptoms of pain and weakness on use.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 10 percent rating is also warranted for both periods prior to October 2, 2015.  We note that the evidence has varied.  However, the 2010 VA examiner did not conduct range of motion testing, but did find that the disability caused problems with lifting and carrying, decreased strength of the upper extremity, and pain.  The 2013 examiner found localized tenderness or pain on palpation of the joints/soft tissue of the elbow and noted additional functional loss including weakened movement.  These findings tend to support a 10 percent rating prior to October 2, 2015.

However, the Board also finds that a rating in excess of 10 percent is not warranted for either period.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  Examinations do not reveal flexion of the forearm to 90 degrees or less, or extension limited to 75 degrees or more.  Here, the examiner specifically found that repetition on the range of motion three times did not cause additional limitation of motion in degree due to such symptoms.  While the examiners indicated that the Veteran could have increased pain and decreased range of motion on flare-up or with overuse, there is nothing in the record to suggest that flexion or extension of the forearm spine would be the functional equivalent of flexion limited to 90 degrees or extension limited to 75 degrees.  Neither the Veteran nor his witnesses has described this type of limitation of motion.  Consequently, a higher rating is not warranted on this basis.  Accordingly, higher ratings under Diagnostic Code 5206 or 5207 are not warranted.  

The Board has considered other applicable codes, but has found none.  As flail joint, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius have not been shown ratings under Diagnostic Codes 5209-5212 are not warranted.  As noted above, the Veteran has already been assigned a separate rating for impairment of supination and pronation.

Finally, the Board has also considered the Veteran's and his friend's statements as to the severity of his left elbow symptoms.  However, these statements have been non-specific and fail to establish a greater degree of functional impairment than that contemplated by the currently assigned rating.  The Board finds the medical evidence to be far more probative of the degree of impairment than the lay statements.

D.  All Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's service-connected disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work and perform his work duties.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran holds has been assigned a 60 percent combined rating for his service-connected disabilities involving the left wrist, the low back, left ear hearing loss, tinnitus, gastroesophageal reflux disease, temporomandibular joint disorder, left shoulder disability, left elbow disability with separate ratings for strain and painful supination and pronation, and left ring finger trigger finger.  This overall evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a uniform 10 percent rating is warranted for left (ambidextrous /dominant) elbow degenerative arthritis with limitation of flexion, prior to and from October 2, 2015. The Board also finds that initial ratings in excess of 10 percent for lumbosacral strain and left wrist TFCC tear, status post surgery, must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for lumbosacral strain is denied.

An initial rating in excess of 10 percent for left wrist TFCC tear, status post surgery is denied

An initial 10 percent rating for left (ambidextrous /dominant) elbow degenerative arthritis with limitation of flexion, prior to October 2, 2015, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for left (ambidextrous /dominant) elbow degenerative arthritis with limitation of flexion, from October 2, 2015, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


